DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to TD/Amendments
Applicant’s TD/Amendments filed on 12/27/2021 has been carefully considered.
Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,867,541has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “when the second decoder is set to the first selection state; and an amplifier circuit that outputs a voltage as an output voltage, the voltage being different based on each of the plurality of selection states and obtained by averaging a plurality of voltages with predetermined weighting ratios and amplifying the averaged voltages, the plurality of 2Application No.: 17/099,299Docket No.: FUJI-368C1 voltages being each the first selection voltage or the second selection voltage, or the plurality of voltages being each the third selection voltage or the fourth selection voltage”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 4 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “when the second decoder is set to the first selection state; and an amplifier circuit that outputs a voltage as an output voltage, the voltage being different based on each of the plurality of selection states and obtained by averaging a plurality of voltages with predetermined weighting ratios and amplifying the averaged voltages, the plurality of voltages being each the first selection voltage or the second selection voltage, or the plurality of voltages being each the third selection voltage or the fourth selection voltage”, structurally and functionally interconnected with other limitations in the manner as cited in the claim

Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 574 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845